Citation Nr: 1748393	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-02 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than January 15, 2006, for the award of service connection for a cervical spine disability.

2.  Entitlement to an increased rating greater than 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986, from December 1990 to May 1991 and from October 2004 to January 2006, with service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Appeals Management Center, and a February 2016 rating decision of the VA RO in Indianapolis, Indiana.

In a June 1999 rating decision, the RO denied service connection for an undiagnosed illness manifested by chronic muscle and joint aches, to include neck pain.  The Veteran timely appealed this decision.  In April 2001 and March 2005, the Board remanded the issue for additional development.

In September 2009, the Board granted entitlement to service connection for cervical spine degenerative disc disease (DDD).  Subsequently, the RO assigned an effective date of January 15, 2006 for the award of service-connection for cervical spine degenerative disc disease in the above referenced November 2009 rating decision.  The Veteran filed a notice of disagreement with the effective date, arguing that his cervical spine claim was filed in 1999, and that the effective date should be set based on the date of his claim.  He perfected this appeal.

In the above-referenced February 2016 rating decision, the RO continued a 50 percent disability evaluation of PTSD.  Later, at a February 2016 hearing conducted by a Decision Review Officer (DRO), the Veteran provided testimony in support of his claim.  The DRO then granted an increase to 70 percent for the evaluation of PTSD, effective January 9, 2016, the date of the Veteran's claim for increase.  In October 2016, the Veteran submitted a notice of disagreement (NOD) with this evaluation, and the RO accepted that NOD in lieu of a VA Form 9 for a substantive appeal.  The increased rating claim for PTSD is perfected, and is now before the Board.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War from January 12, 1991 to May 6, 1991.  

2.  The Veteran's initial claim for service connection for cervical spine disability, claimed as muscle and joint pain to include as due to an undiagnosed illness, was received on January 7, 1999.

3.  During the period prior to January 15, 2006, the Veteran had objective manifestations of cervical spine pain that could not be attributed to a known diagnosis.

4.  The Veteran's PTSD symptoms do not manifest in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  An effective date of January 7, 1999 is granted for the award of service connection for a cervical spine disability.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.317, 3.400 (2016).
   
2.  The criteria for the award of a disability rating greater than 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary. See 79 Fed. Reg. 57,660  (Sept. 25, 2014). This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase, and revised 38 C.F.R. § 3.400 (o)(2). These amendments are applicable with respect to claims and appeals filed on or after March 24, 2015, and, therefore, are not applicable in the present case.  Id. at 57,686.

Under the former regulations governing informal claims, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim. 38 C.F.R. §  3.155 (2014).  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim. 38 C.F.R. §  3.155 (2014).

The Veteran contends that the effective date for service connection for a cervical spine disability should date back to 1999, the year in which his filed his claim for benefits.  See November 2009 notice of disagreement.  He maintains that he filed a claim for service connection for muscle and joint pain as due to an undiagnosed illness in January 1999.  He argues that because his neck pain was present in 1999, the effective date should begin at that time. 

The Veteran's arguments go to the question of when entitlement arose.  In September 2009, the Board granted service connection for a cervical spine disability, as the Veteran had a current diagnosis of cervical spine degenerative disc disease (DDD).  In adjudicating the Veteran's claim, the Board discussed the Veteran's complaints of neck pain prior to his activation to active service in October 2004 to January 2006, but did not formally deny entitlement to service connection for a neck disability as due to an undiagnosed illness at that time.  Rather, the Board noted that the Veteran injured his neck during his period of service after October 2004, had a post-injury diagnosis of DDD, and found that such was related to the Veteran's in-service injury.  The Board remanded the Veteran's broader claim of entitlement to service connection for muscle and joint pain, to include as due to an undiagnosed illness at that time for additional development.  

In a November 2009 rating decision, the RO assigned an effective date of January 15, 2006 (the day after the Veteran was discharged from his third period of active duty service) for the award of service connection for the Veteran's cervical spine disability.  This was based on a finding that entitlement arose as of the date following his third period of active duty service, as his neck injury did not occur until during his third period of service.

Subsequently, following the Board's September 2009 remand, the AOJ granted entitlement to service-connection for a lumbar spine disability (made effective on his original date of claim, January 7, 1999), indicating that the Veteran's service-connection claim for muscle and joint pain as due to an undiagnosed illness was now resolved in full.  The rating decision made no mention of neck pain, and the issue of entitlement to service connection for muscle and joint pain as due to an undiagnosed illness was not recertified to the Board. 

To the extent the question as to whether entitlement to an award of service connection arose prior to January 15, 2006 remains at issue-based on an undiagnosed illness theory of entitlement-such will be answered in the adjudication herein.  

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under current 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  81 Fed. Reg. 71,382-4 (Oct. 17, 2016) (to be codified at 38 C.F.R. § 3.317(a) (1)).  At the time the Veteran filed his service-connection claim in 1999, the regulation indicated that compensation would be awarded to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifesting either in the Southwest theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2001, and by history cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
As noted above, during the Veteran's second period of service, he served in the Southwest Asia Theater of operations during the Persian Gulf War from January 12, 1991 to May 6, 1991.  The evidence of record provides that, at an October 1998 Persian Gulf War Examination, he reported achy joints and tiredness.  

In a February 1999 VA examination, the Veteran complained of neck soreness and noted that increased activity caused aching and pain.  The examiner noted that his neck showed soreness in the back area but that he had good range of motion and repeated motion of flexion and backward extension of the cervical spine.  An X-ray revealed straightening of the cervical spine but the examiner did not attribute these cervical spine issues to a known diagnosis at this time.

The February 1999 examiner found there was no pathology to render a cervical spine diagnosis.  The following symptoms, however, were noted and were attributable to a cervical spine condition: constant pain, soreness, aching and straightening of the spine.  Under both the former and current regulations, muscle pain and joint pain are listed among the possible manifestations of an undiagnosed illness for the purposes of presumptive service connection.  Here, the Veteran exhibited objective signs of neck pain at the time of his January 2009 claim.   Applying the provisions of 38 C.F.R. § 4.59 and relevant case law, such signs and symptoms are shown to have manifested at the time to a degree of at least 10 percent based on painful motion.  The Veteran has competently and credibly asserted he had neck pain of unexplained etiology throughout the time period from his date of claim to the time he entered service in October 2004.  

As the Veteran is a Persian Gulf veteran, his claim for muscle and joint pain was received in January 1999, and at that time, there were objective manifestations to a compensable degree of cervical spine pain not attributable to a known diagnosis, the Board finds that entitlement arose for the award of service connection for the Veteran's cervical spine disability as of the date VA received his January 7, 1999 claim.  

Reasonable doubt is resolved in the Veteran's favor and entitlement to an effective date of January 7, 1999, for the award of service connection is granted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Increased Rating

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  

Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

In the case of an initial rating, VA must consider staged ratings to account for variations in the disability since the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula For Mental Disorders, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).  When evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

VA received the Veteran's increased rating claim for PTSD on January 9, 2016.  The Veteran's PTSD is currently rated 70 percent disabling from January 9, 2016 to the present day.  Thus, the question before the Board is whether an increased rating to 100 percent is warranted.  

In a January 2016 VA psychiatric evaluation, the examiner noted the Veteran's PTSD symptoms as distressing dreams, distressing memories, avoidance of or efforts to avoid external reminders that arouse memories, thoughts, or feelings associated with events, diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior, hypervigilance, concentration difficulty and sleep disturbance.  The examiner listed features of the condition included social withdrawal, agitation, anxiety, a sense of hostility, interacting with others in an abrasive or brusque manner, depressed mood, feeling fatigue, and feelings of worthlessness.  The Veteran was noted to have irritable behavior and angry outbursts (with little or no provocation), hypervigilance, problems concentrating and sleep disturbance, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, and difficulty in establishing and maintaining effective work and social relationships and adapting to stressful circumstances.

In a February 2016 DRO hearing, the Veteran reported a distant relationship with his son, and estranged relationship with his wife and a constant depressed mood. 

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that the Veteran's PTSD most nearly approximated occupational and social impairment with deficiencies in most areas throughout the period under review, warranting the 70 percent rating that is already in effect.  The above-cited evidence reflects that PTSD symptomatology has primarily been manifested by depressed mood; rage and aggression; chronic sleep impairment; hypervigilance; intrusive memories; isolation; avoidance; hopelessness; nightmares; suicidal ideation; and an inability to maintain an effective relationship with his wife.

The Veteran has not exhibited all of the symptoms listed as examples for a 70 percent rating; however, the record does demonstrate the listed symptoms of continuous depression affecting the ability to establish and maintain effective relationships; suicidal ideation; obsessional behavior, including a need to sit facing the exit in public places; avoidance of social life and crowds; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work-like setting).  

The Veteran contends that recurrent involuntary and intrusive, distressful memories, recurrent, stressful dreams, irritable behavior and angry outbursts support a higher disability rating.  The Board finds however that a 100 percent schedular rating is not warranted, because, although the Veteran has described working conditions and family relationships as difficult, he was able to maintain employment as a police officer during this period.  Indeed, the January 2016 VA examiner specifically indicated that the Veteran's PTSD is best summarized as causing occupational and social impairment with reducing reliability and productivity.  At the examination, he was fully alert, oriented to all spheres, had good grooming, eye contact and appropriate dress, his speech content was logical and goal-directed, his affect was appropriate, and exhibited no evidence of a psychotic process or core.  Although concentration had decreased, no significant memory deficits were noted upon examination.  His judgment was unimpaired.  The VA examiner indicated that the Veteran exhibited moderate limitations in the areas of social interaction and adaptation, mild to moderate limitations in the areas of concentration, persistence, and pace.  

Although relationships are constrained and his occupational abilities impaired, based on the assessments noted above, the Veteran's PTSD simply does not manifest in total occupational and social impairment.  The Board recognizes that the Veteran's representative has argued that if the Board cannot award a higher rating at this time, the Veteran should be scheduled for an updated VA examination, asserting that the January 2016 VA examination was too old to adequately evaluate the disability.  See the July 2017 Appellant's Brief.  Neither the Veteran nor his representative have articulated how the Veteran's disability has worsened in severity since January 2016, nor have they submitted evidence suggestive of worsening.  Indeed, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  There is no such medical or lay evidence alleging that the Veteran's service-connected disability has worsened since his January 2016 VA examination.

The Board also notes that the Veteran's representative characterized the increased rating claim on appeal to include whether a rating higher than 50 percent was warranted prior to January 9, 2016.  As the Veteran's claim was not filed until January 9, 2016, the appeal period under review is from January 9, 2016 to the present day, to include a one-year "look back" period prior to the date of claim.  The Board has reviewed the evidence of record within the year prior to the Veteran's submission of his January 9, 2016 increased rating claim, and observes no evidence demonstrating that an increase from 50 to 70 percent was factually ascertainable during that time.  

The evidence does not show total social and occupational impairment.  Although he has had suicidal ideation, he has not had continuous thoughts of harming himself.  There has not been evidence of the symptoms listed as examples in the criteria for a 100 percent rating and he did not have symptoms equivalent to the listed symptoms.  The evidence is thus against the assignment of a higher rating. 



ORDER

Entitlement to an effective date of January 7, 1999 for the award of service connection for the Veteran's cervical spine disability is granted.

Entitlement to an increased disability rating greater than 70 percent for PTSD is denied.  



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


